DETAILED ACTION
	Claims 1-5, 7-15, 17-22 and 24-27 are present for examination.
Claims 1, 7, 11, 17, 21 and 24 have been amended.
Claims 6, 16 and 23 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-5, 7-15, 17-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 01/04/2022 are persuasive.
No prior art or combination of prior art teaches or suggest a memory controller including a plurality of bypass parameters set by the program, the plurality of bypass parameters including at least a load bypass parameter (LBP), a store bypass parameter (SBP), and a pre-fetch bypass parameter (PBP); a thresholds matrix to store threshold values selectable by the plurality of bypass parameters; and a bypass function to determine whether a first cache line is to be displaced with a claims 1 and 11; and  receiving, by memory controller circuitry, a plurality of bypass parameters from a program being executed by a processor cores the plurality of bypass parameters including at least a load bypass parameter (LBP), a store bypass parameter (SBP), and a pre-fetch bypass parameter (PBP); determining a total evictions rate; determining a dirty eviction rate; determining a state of whether a second cache line is clean or dirty; selecting a threshold value from a thresholds matrix based at least in part on a selected one of the bypass parameters; and determining whether a first cache line is to be displaced with the second cache line in a first memory or the first cache line remains in the first memory and the second cache line is to be accessed by at least one of the processor core and the cache from a second memory as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 01/04/2022, with respect to the rejection of claims 1-5, 11-15 and 21-22 under U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.